Frame, for exceptant, objected to the judgment for want of certainty. The entry was "judgment for the above sum." He said the act of assembly requires the justice to set down the judgment, and theamount thereof. This entry specifies no amount, except by reference to another part of the record.
Comegys. — This entry of judgment is sufficiently certain. The sum demanded is stated to be $43 81, and judgment is entered for the above sum. The entry in the margin of the judgment also is $43 81.
Frame. — The question still recurs, whether the act does not require that the judgment entry should contain withinitself, and without reference to any thing else, the certain amount for which judgment is rendered. The justice shall make a fair entry in his docket of "the amount of the judgment, and for which party."
The Court sustained the judgment, considering the sum stated in the margin a part of the judgment entry.